DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited reference of Munro et al (P.N. 2017/0172418).
Munro et al disclose a standardized oral health assessment and scoring using digital imaging that shows all the limitations recited in claims 1, and 7, of the present Application including the feature of an imaging device that acquires an intraoral image (See the intraoral image shown in Munro et al’s claim 1, lines 3-4), the feature of a light source that emits light to a subject of the imaging device (It is to be noted that the intraoral camera shown in Munro et al’s claim 1, line 3, would necessarily include a light source in order to be able to capture the image data as disclosed thereof and as is well known in the camera art), the feature of a storage apparatus that stores an algorithm for performing determination of a specific disease (See the processing software for analyzing the image data shown in Munro et al’s claim 1, lines 8-14), the feature of the arithmetic apparatus, wherein the arithmetic apparatus executes: a determination process of determining a possibility of the predetermined disease based on the image and the algorithm; and an output process of outputting a result of the determination process as specified in the present claims 1, and 7. (See the capability of determining and indicating presence of plaque of an oral health subject as specified in Munro et al’s claim 1, lines 8-16).
With regard to claim 2, the feature of wherein the imaging device acquires a moving image as the image, and the arithmetic apparatus further executes an extraction process of extracting at least one still image that satisfies a predetermined condition from among a plurality of still images included in the moving image, and executes the determination process based on a result of the extraction process as specified thereof is present in Munro et al. (See Munro et al’s claim 16).
With regard to claims 3, and 8, the feature of an input apparatus that receives input of patient information, wherein the arithmetic apparatus executes the determination process further based on the patient information as specified thereof would be present in Munro et al. (See the capability of analyzing the color of the patient’s teeth and generating a scoring results indicating the oral health of the patient as shown in Munro et al’s claim 1, lines 10-16).
With regard to claim 4, the feature of further comprising a display apparatus that displays at least one of the image acquired by the imaging device or the result of the extraction process as specified thereof would be present in the cited reference of Munro et al. (See Munro et al’s page 3, paragraph [0043], lines 6-10).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bandic Jadran RS et al disclose an analytic methods of tissues evaluation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        April 26, 2022.